Case 2:19-cv-05465-AB-AFM Document 151 Filed 11/17/20 Page 1 of 4 Page ID #:5134




    1 KENDALL BRILL & KELLY LLP
      Richard B. Kendall (90072)
    2  rkendall@kbkfirm.com
      Patrick J. Somers (318766)
    3  psomers@kbkfirm.com
      Nicholas F. Daum (236155)
    4  ndaum@kbkfirm.com
      10100 Santa Monica Blvd., Suite 1725
    5 Los Angeles, California 90067
      Telephone: 310.556.2700
    6 Facsimile: 310.556.2705
    7 Attorneys for Creative Artists Agency,
      LLC
    8
    9
  10                       UNITED STATES DISTRICT COURT

  11         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

  12
     WILLIAM MORRIS ENDEAVOR                    Case No. 2:19-cv-05465-AB (AFMx)
  13 ENTERTAINMENT, LLC;
     CREATIVE ARTISTS AGENCY,                   [Consolidated Case Nos.
  14 LLC; and UNITED TALENT                     2:19-cv-05465-AB (AFMx)
     AGENCY, LLC,                               2:19-cv-05701-AB (AFM); and
  15                                            2:19-cv-05585-AB (AFM)]
               Plaintiffs and
  16           Counterclaim-Defendants          CAA’S NOTICE OF MOTION FOR
                                                PRELIMINARY INJUNCTION
  17         v.
                                                Filed concurrently with Notice of
  18 WRITERS GUILD OF AMERICA,                  Motion and Motion for Preliminary
     WEST, INC.; and WRITERS GUILD
  19 OF AMERICA EAST, INC.,                     Injunction, supporting Declarations,
                                                and [Proposed] Order
  20               Defendants and
                   Counterclaimants             Judge:       Hon. André Birotte, Jr.
  21                                            Date:        December 18, 2020
                                                Time:        10:00 a.m.
  22 and PATRICIA CARR; ASHLEY                  Courtroom:   7B
     GABLE; BARBARA HALL; DERIC
  23 A. HUGHES; DEIRDRE MANGAN;
     DAVID SIMON; and MEREDITH                  Complaint Filed:     July 1, 2019
  24 STIEHM,
  25           Counterclaimants.

  26
  27
  28

                       CAA’S NOTICE OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:19-cv-05465-AB-AFM Document 151 Filed 11/17/20 Page 2 of 4 Page ID #:5135




    1        TO DEFENDANTS AND COUNTERCLAIMANTS AND THEIR
    2 ATTORNEYS OF RECORD:
    3        PLEASE TAKE NOTICE that on December 18, 2020, at 10:00 a.m., or as soon
    4 thereafter as the matter may be heard, in Courtroom 7B of this Court, located at 350
    5 W. 1st Street, Los Angeles, California 90012, Plaintiff and Counterclaim-Defendant
    6 Creative Artists Agency, LLC (“CAA”) will and hereby does move this Court for a
    7 Preliminary Injunction restraining Defendants and Counterclaimants Writers Guild of
    8 America, West, Inc. (“WGAW”) and Writers Guild of America, East, Inc. (“WGAE,”
    9 collectively with WGAW, the “Guilds” or “WGA”), and all of their officers, agents,
  10 servants, employees, and attorneys, and those persons in active concert or
  11 participation or privity with any of them, from perpetuating a group boycott under
  12 which the Guilds’ members are instructed by the Guilds to refrain from hiring agents
  13 from CAA as their talent agents.
  14         The Preliminary Injunction should be granted because:
  15         (a)   The Guilds have now agreed to certain terms and conditions for
  16 “franchising” with almost every major talent agency except CAA, i.e., permitting their
  17 membership to use talent agents from those agencies;
  18         (b)    CAA has agreed to the same terms and conditions that the Guilds have
  19 agreed to with other talent agencies, except that CAA has taken steps to be even more
  20 protective of the Guilds’ asserted conflict-of-interest concerns than other talent
  21 agencies;
  22         (c)   Nonetheless, the Guilds have refused to “franchise” CAA and have
  23 instructed their membership to continue a group boycott directed at CAA, in an effort
  24 not directed at a legitimate union concern with a conflict of interest, but rather an
  25 illegitimate attempt to seize “power” unrelated to legitimate conflict-of-interest
  26 concerns;
  27         (d)   On these facts, the Guilds’ group boycott is a combination that clearly
  28 violates the antitrust laws (Section 1 of the Sherman Act), and as to which CAA has

                                                1
                       CAA’S NOTICE OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:19-cv-05465-AB-AFM Document 151 Filed 11/17/20 Page 3 of 4 Page ID #:5136




    1 suffered antitrust injury, unless either the “statutory” or “non-statutory” exemptions
    2 to the antitrust laws applies;
    3        (e)    The “statutory” exemption does not apply because, by definition, the
    4 Guilds are acting outside of their legitimate labor-union ability to regulate agency
    5 conflicts of interests or concerns affecting writers’ wages—since CAA has agreed to
    6 the Guilds’ conflict-of-interest terms, but the Guilds still refuse to franchise CAA;
    7        (f) The statutory exemption also does not apply because the Guilds have
    8 combined with non-labor parties, specifically “showrunners” acting as producers and
    9 non-licensed talent managers;
  10         (g)    The “non-statutory” exemption does not apply because the group boycott
  11 affects parties far beyond merely the Guilds and CAA, and also because the group
  12 boycott does not merely regulate wages, hours, or conditions of employment (since,
  13 among other reasons, CAA has agreed to the Guilds’ terms regarding conflicts of
  14 interest, wages, hours, and employment, yet the Guilds persist in their boycott);
  15         (h)    As a result of the Guilds’ successful ongoing group boycott and the
  16 Guilds’ enlistment of other talent agencies and unlicensed managers into the boycott,
  17 CAA is suffering immediate, severe, and irreparable injury. CAA’s writer-clients
  18 have indicated that they will leave CAA and join other agencies or unlicensed
  19 managers if the boycott continues, merely so that they can obtain talent-agency
  20 representation. CAA agents have been recruited to become unlicensed managers due
  21 to the Guilds’ actions. The result is a loss of ongoing client and employment
  22 relationships that can never be restored following trial, unless this Court acts now.
  23         CAA seeks a preliminary injunction that would do the following, pending trial:
  24         (i) enjoin the Guilds and all of their officers, agents, servants, employees,
  25 attorneys, and all other persons acting in concert or participation with them from
  26 continuing the group boycott through which they have instructed all Guild members
  27 not to be represented by CAA;
  28

                                                 2
                        CAA’S NOTICE OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:19-cv-05465-AB-AFM Document 151 Filed 11/17/20 Page 4 of 4 Page ID #:5137




    1        (ii) enjoin the Guilds and their officers, agents, servants, employees, attorneys,
    2 and all other persons acting in concert or participation with them from enforcing, or
    3 causing to be enforced, Working Rule 23 of WGA’s Code of Working Rules, which
    4 states “[n]o writer shall enter into a representation agreement whether oral or written,
    5 with any agent who has not entered into an agreement with the Guild covering
    6 minimum terms and conditions between agents and their writer clients,” against any
    7 Guild member who has chosen or chooses to engage CAA as a talent agent;
    8        (iii)   enjoin the Guilds and all of their officers, agents, servants, employees,
    9 attorneys, and all other persons acting in concert or participation with them from
  10 utilizing or threatening any form of union sanctions or discipline against any Guild
  11 member for engaging CAA as a talent agent.
  12         This Motion is based on this Notice of Motion and Motion, the Memorandum
  13 of Points and Authorities in support of the Motion, the Declarations filed concurrently
  14 herewith, all of the pleadings, files, and records in this proceeding, all other matters
  15 of which the Court may take judicial notice, and any argument or evidence that may
  16 be presented to or considered by the Court prior to its ruling. No bond should be
  17 required on the preliminary injunction.
  18
        DATED: November 17, 2020            KENDALL BRILL & KELLY LLP
  19
  20                                        By:         /s/ Richard B. Kendall
                                                  Richard B. Kendall (90072)
  21                                              rkendall@kbkfirm.com
  22                                              Patrick J. Somers (318766)
                                                  psomers@kbkfirm.com
  23
                                                  Nicholas F. Daum (236155)
  24                                              ndaum@kbkfirm.com
                                                  10100 Santa Monica Blvd., Suite 1725
  25
                                                  Los Angeles, California 90067
  26                                              Telephone: 310.556.2700
  27                                              Facsimile: 310.556.2705

  28                                              Attorneys for Creative Artists Agency, LLC

                                                  3
                         CAA’S NOTICE OF MOTION FOR PRELIMINARY INJUNCTION
